Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meadows (US 5,775,714 A).
	Regarding claim 1, Meadows teaches a tow device (tow bar 10) comprising: a fixed leg (towing member 16) comprising a first end (end 22) and a second end (opposite end 28), the first end comprising a first mating portion (upper pivot 18) and the second end comprising a second mating portion (lower pivot 24), the first mating portion comprising a first longitudinal axis and the second mating portion comprising a second longitudinal axis, wherein the first longitudinal axis and the second longitudinal axis are transverse relative to a longitudinal axis of the fixed leg; and a pivot leg (first arm 34) comprising a first end and a second end, the first end of the pivot leg rotatably coupled proximate to the first end of the fixed leg and the second end of the pivot leg comprising a third mating portion (upper pivot 72), the third mating portion comprising a third longitudinal axis that is transverse relative to a longitudinal axis of the pivot leg (see Figure 1).
	Regarding claim 6, Meadows teaches that the first longitudinal axis of the first mating portion, the second longitudinal axis of the second mating portion, and third longitudinal axis of the third mating portion are parallel to each other (see Figure 1).
	Regarding claim 7, Meadows teaches that one of the fixed leg and the pivot leg comprises an extrusion (upper extension 54) that extends toward the other of the fixed leg and the pivot leg such that the extrusion spaces the pivot leg and fixed leg away from each other (see Figures 1 and 3).
	Regarding claim 8, Meadows teaches that the fixed leg comprises a protrusion (upper extension 54) that connects to a first end of the pivot leg and spaces the fixed leg and pivot leg a distance apart from each other (see Figures 1 and 3).
	Regarding claim 9, Meadows teaches that the protrusion is fixedly connected to the first end of the fixed leg and pivotably connected to the first end of the pivot leg, allowing the pivot leg to move relative to the fixed leg (see Figures 1 and 3).
	Regarding claim 10, Meadows teaches that the first mating portion, the second mating portion, and the third mating portion each comprise a circular periphery (see Figures 1 and 2).
	Regarding claim 11, meadows teaches an extrusion (upper extension 54) connected to the fixed leg and extending in a direction transverse to the longitudinal axis of the first leg and which contacts the pivot leg when the second end of the pivot leg is rotated proximate to the second end of the fixed leg (see Figures 1 and 3).
	Regarding claims 12, Meadows teaches a tow device (tow bar 10) comprising: a first leg (towing member 16) comprising a first end (end 22) and a second end (opposite end 28), the first end of the first leg comprising a first mating portion (upper pivot 18) and the second end of the first leg comprising a second mating portion (lower pivot 24), wherein the first mating portion and the second mating portion extend transversely away from the first leg; a second leg (first arm 34) comprising a first end (Hinge 36) and a second end, the first end of the second leg rotatably coupled to the first leg with the first end of the second leg spaced away from the first end of the first leg, and the second end of the second leg comprising a third mating portion (upper pivot 72) extending transversely away from the second leg (see Figures 1 and 3).
	Regarding claim 16, Meadows teaches that the first mating portion, the second mating portion, and the third mating portion each comprise a cylindrical structure (see Figures 1 and 3).
	Regarding claim 17, Meadows teaches a handle (conventional tongue 104 mounting a tow ball 106) disposed on the first leg (see Figure 1).
	Regarding claim 18, Meadows teaches an extrusion (upper extension 54) disposed on one of the first leg or the second leg that extends toward the other of the first leg or the second leg to prevent the second end of the first leg and the second end of the second leg from contacting each other (see Figures 1 and 3).
	Regarding claim 19, Meadows teaches a tow device (tow bar 10) comprising: a main body (towed vehicle 14); and a plurality of legs comprising a fixed leg (towed member 70) rigidly coupled to the main body, a first pivot leg (first arm 34) rotatably coupled to the main body, and a second pivot leg (second arm 40) rotatably coupled to the main body, each of the plurality of legs comprising a longitudinal portion extending from a first end to a second end; wherein the second end of each of the plurality of legs comprises a mating portion (upper pivot 18, lower pivot 24) extending transversely away from the longitudinal portion of each of the plurality of legs (see Figure 1).
	Regarding claim 20, Meadows teaches a handle (extensions 108) rigidly disposed on the main body (see Figure 1).
Allowable Subject Matter
Claims 2-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 teaches that the tow device comprises a handle disposed on the first end of the fixed leg. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 13 teaches that the first end of the second leg is disposed between the top portion and the bottom portion. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach tow devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611